     Case 2:20-cr-20245-MAG-EAS ECF No. 21, PageID.142 Filed 05/07/21 Page 1 of 2


                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF MICHIGAN
                               SOUTHERN DIVISION

United States of America,

         Plaintiff,                                Criminal No. 20-cr-20245
v.
                                                   Hon. Mark A. Goldsmith
Joseph Gregory DuMouchelle,

         Defendant.

                      STIPULATION AND ORDER TO CONTINUE
                               SENTENCING DATE

        The United States of America and defendant, Joseph Gregory DuMouchelle,

hereby stipulate and agree to continue the sentencing date for a period of approximately

60 days, from May 27, 2021 to July 27, 2021 at 10:00 a.m. The parties stipulate and

agree to this request in light of the COVID-19 pandemic, which has limited court

hearings to video or telephonic proceedings.

IT IS SO STIPULATED AND AGREED:

Respectfully submitted,

SAIMA MOHSIN
Acting United States Attorney


s/ Karen Reynolds                           s/Jonathan M. Epstein
 Karen Reynolds                           Jonathan M. Epstein
 Assistant United States Attorney         Attorney for Defendant
 211 W. Fort Street, Suite 2001           Federal Defender Office
 Detroit, MI 48226                        613 Abbott St., 5th Fl
 Karen.reynolds@usdoj.gov                 Detroit, MI 48226
 (313) 226-9672                           jonathan_eptein@fd.org
                                          (313) 967-5840
  Case 2:20-cr-20245-MAG-EAS ECF No. 21, PageID.143 Filed 05/07/21 Page 2 of 2




               The Court having considered the stipulation and agreement of

the parties;

    The sentencing date in this case is adjourned from May 27, 2021 to July 27, 2021 at

10:00 a.m.


IT IS SO ORDERED.

Dated: May 7, 2021                             s/Mark A. Goldsmith
    Detroit, Michigan                          MARK A. GOLDSMITH
                                               United States District Judge
